Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-24,26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettelot(US 2009/0098267).
	Regarding claims 16,18, Pettelot discloses a wet food palatability-enhancing composition pet food, preferably for cats. Example 1 discloses a chunk and jelly product retorted in a pouch(product B). The jelly is manufactured by adding the caramel to the water. Then the powders, including the carrageenan, galactomannan, xanthan, sugars and amino acids are mixed. The jelly in product B also comprises trisodium pyrophosphate.
Thus the powder mix (intermediate product) in product B before being added to the water consists of 45g carrageenan, 105g galactomannan and xanthan, 90g xylose, 90g dextrose, 60g glycine, 60g monosodium glutamate, 60g methionine and 90g trisodium pyrophosphate, ,resulting in an A1 value of 30%(methionine and glycine and monosodium glutamate), A2 value of 30%, a B value of 15%, and a P value of 3.75%(25wt% phosphorus in trisodium pyrophosphate). This results in an R1 value of 0.47, which is slightly above the claimed range of superior to 0.30 and inferior to 0.45. 
However, it would have been obvious to adjust the amounts of A1, A2, and P depending on the taste desired in the composition and the nutritional needs of the pet. For example, Pettelot teaches that the inorganic phosphate composition(trisodium pyrophosphate) can be included in an amount of from about 0.1 to 1%(w/w) based on the final food product(paragraph 66). In example 1, the jelly component comprises 0.6w% trisodium pyrophosphate(see applicant’s declaration). Pettelot teaches that the final food product comprising the chunk and jelly product contains 50g of jelly and 50g of chunks(paragraph 121 and 124). Therefore, the pet food as a whole comprises 0.3wt% trisodium phosphate. This amount is at the lower end of the about 0.1 to 1%(w/w). Pettelot teaches that the phosphate enhances the flavor of the amino acid and sugar flavor precursors. Thus, it would have been obvious to use 1% trisodium pyrophosphate if one wanted to maximize the taste of the flavor precursors without adding too much sugars. 
Pettelot further teaches that the food product as a whole comprises 0.05 to 3% flavor precursors(paragraph 54). Pettelot further teaches that the sugars and amino acids have a 1:1 ratio. Therefore, sugars can be present in an amount of 0.025% to 1.5% and the amino acids can be present in an amount of 0.025 to 1.5%(half of 0.05 to 3%). Plugging the various endpoints of the sugar and amino acids ranges into the equation of claim 1 and assuming 0.25% phosphate(25% phosphate in  1% trisodium pyrophosphate), achieves an R value of 0.08 to 0.46, which overlaps the claimed range and renders it obvious. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of phosphate, sugar, and amino acids in wet food palatability-enhancing composition to obtain the desired taste(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 17, Pettelot discloses a wet food palatability-enhancing composition pet food, preferably for cats. Example 1 discloses a chunk and jelly product retorted in a pouch(product B). The jelly is manufactured by adding the caramel to the water. Then the powders, including the carrageenan, galactomannan, xanthan, sugars and amino acids are mixed. The jelly in product B also comprises trisodium pyrophosphate.
Thus the powder mix (intermediate product) in product B before being added to the water consists of 45g carrageenan, 105g galactomannan and xanthan, 90g xylose, 90g dextrose, 60g glycine, 60g monosodium glutamate, 60g methionine and 90g trisodium pyrophosphate, ,resulting in an A1 value of 30%(methionine and glycine and monosodium glutamate), A2 value of 30%, a B value of 15%, and a P value of 3.75%(25wt% phosphorus in trisodium pyrophosphate). This results in an R1 value of 0.47, which is slightly above the claimed range of superior to 0.30 and inferior to 0.40. 
However, it would have been obvious to adjust the amounts of A1, A2, and P depending on the taste desired in the composition and the nutritional needs of the pet. For example, Pettelot teaches that the inorganic phosphate composition(trisodium pyrophosphate) can be included in an amount of from about 0.1 to 1%(w/w) based on the final food product(paragraph 66). In example 1, the jelly component comprises 0.6w% trisodium pyrophosphate(see applicant’s declaration). Pettelot teaches that the final food product comprising the chunk and jelly product contains 50g of jelly and 50g of chunks(paragraph 121 and 124). Therefore, the pet food as a whole comprises 0.3wt% trisodium phosphate. This amount is at the lower end of the about 0.1 to 1%(w/w). Pettelot teaches that the phosphate enhances the flavor of the amino acid and sugar flavor precursors(paragraph 69). Thus, it would have been obvious to use 1% trisodium pyrophosphate if one wanted to maximize the taste of the flavor precursors without adding too much sugar. 
Pettelot further teaches that the food product as a whole comprises 0.05 to 3% flavor precursors(paragraph 54). Pettelot further teaches that the sugars and amino acids have a 1:1 ratio. Therefore, sugars can be present in an amount of 0.025% to 1.5% and the amino acids can be present in an amount of 0.025 to 1.5%(half of 0.05 to 3%). Plugging the various endpoints of the sugar and amino acids ranges into the equation of claim 1 and assuming 0.25% phosphate(25% phosphate in  1% trisodium pyrophosphate), achieves an R value of 0.08 to 0.46, which overlaps the claimed range and renders it obvious. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of phosphate, sugar, and amino acids in wet food palatability-enhancing composition to obtain the desired taste(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 19, the wet food palatability-enhancing composition as calculated results in a A1 value of 30%(see example 1B). 
Regarding claims 20,21,29 30,the wet food palatability-enhancing composition as calculated above results in a A2 value of 30%(see example 1B). The sugars comprise xylose and dextrose. 
Regarding claims 22,23,31,32 Pettelot teaches that the inorganic phosphate compound is trisodium pyrophosphate in an amount of 15%(see example 1B and calculations above).
Regarding claim 24, Pettelot teaches that the wet pet food palatability-enhancing composition can comprise protein hydrolyzates(paragraph 46).
Regarding claim 26, Pettelot teaches adding the wet food palatability-enhancing composition of claim 16(after mixing with water to form a jelly) to wet cat food to increase the palatability of the pet food(see example 1 B and table 1). Table 1 shows that the composition of example 1 B is preferred to the control sample 1A not containing the phosphorus component, i.e. has enhanced palatability compared to the control. 
Regarding claim 27, the wet food palatability-enhancing composition as calculated results in a A1 value of 30%(see example 1B) and not from 2 to 25% as claimed. 
However, it would have been obvious to adjust the amount of A1 depending on the nutritional needs of the pet. For example, it would have been obvious to decrease the free amino acid content for a pet that had lesser nutritional needs, e.g. a smaller pet. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of free amino acids in wet food palatability-enhancing composition to obtain the desired nutritional content(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 28, the wet food palatability-enhancing composition as calculated results in a A1 value of 30%(see example 1B) and not from 2 to 20% as claimed. 
However, it would have been obvious to adjust the amount of A1 depending on the nutritional needs of the pet. For example, it would have been obvious to decrease the free amino acid content for a pet that had lesser nutritional needs, e.g. a smaller pet. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of free amino acids in wet food palatability-enhancing composition to obtain the desired nutritional content(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Response to Amendment
The declaration under 37 CFR 1.132 filed 4/20/2022 is insufficient to overcome the rejection of claims 16-24,26-32  based upon Pettelot as set forth in the last Office action because: 
	The data is not significant enough to demonstrate an unexpected result between the palatability enhancer of the claimed invention and the one of Pettelot.
	First, the difference between the consumption of the product 1 and product 2 is 42% and 58%. This does not show that the cats overwhelmingly favored one product over the other. It only indicates that the cats slightly ate more of one product than the other. This could be due to a number of factors and not necessarily due to R1 value of the claimed food.
	Second, the Fox article provided by the applicant states that typical palatability trials use a minimum of 40 cats over two days in order to represent the minimum of individual preferences. Fox also states that “Testing considers consumption data including intake ratio and consumption kinetics and acceptability”(p.44-45). The applicant’s trials only used a minimum of 35 cats and only looked at intake ratios and not consumption kinetics and acceptability as is explained in Fox. 
	Third, Fox specifically teaches that “Since palatability is something perceived individually and each individual builds its own experience, the concept of palatability is very subjective”(p.43). Fox further teaches that “There’s no normalization around palatability measurement” and “Cats require more finesse and a greater degree of balance in pet food and palatant formulation”(p.45). These teachings show that palatability is a subjective and complicated factor that cannot be shown merely through consumption data on a handful of cats.
	Fourth, Fox further teaches that “Cats are grazers” and that “Cats also begin by sniffing, but their eating could stretch from two to 15 occasion-more opportunities to trigger olfactive neurons(positive) and more moments to change their minds about what they are eating(negative). Extended feeding patterns are also harder to observe”(p.44). On the contrary, the applicant’s trials involved 2 short meals over 2 days. The cats did not get uninterrupted opportunities to visit the food bowls throughout the day in order to accurately show what they prefer over time, a feeding pattern that is more nature and appealing to cats. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791